DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-7, and 15-27 are pending.
	The prior art submitted on 1/13/20 and 8/28/20 has been considered.
	Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 16, and 23-27, are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As for claims 16, and 23-27, applicant recited claim limitation regarding, "a computer-readable storage medium ..." is directed to a non-statutory matter.  It is noted that the broadest reasonable interpretation of a claim drawn to a computer readable storage medium (also called machine readable storage medium and other such variations) typically covers forms of non-transitory tangible medium and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable recording medium.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See 
In re Nuijten, 500 F.3d  1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; 
p. 2.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory” to the claim.  Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24.  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4, 7, 15-17, 19, 22-23, and 25, are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea et al. (US 2017/0022010 A1).
As per claims 1 and 16, D’Andrea et al. disclose an article transportation method, a computer-readable storage medium, comprising: controlling an automated guided vehicle (AGV) to move to a bottom of a target article, the
target article being an article to be moved (see at least [0026] disclose mobile drive unit 20 docks with inventory holder 30 by positioning itself beneath inventory holder 30 and raising a docking head of mobile drive unit 20 until the docking head lifts inventory holder 30 off the ground; also para. [0049]); determining a relative offset between a critical position of the AGV and a critical position of the target article (see at least [0065] disclose calculate the relative offset of inventory holder 30 from desired location 50b and then make corrective moves prior to undocking that results in inventory holder 30 being positioned within tolerance to fiducial 50b; also para. [0088-0092], [0028], [0030-0032], [0051-0053], and [0059-0062]).  It would have been obvious to one of ordinary skill in the art, the relative offset of inventory holder 30 from desired location 50b and then make corrective moves prior to undocking that results in inventory holder 30 being positioned within tolerance to fiducial 50b, implies a relative offset distance between a critical position of the AGV and a critical position of the target article.  D’Andrea et al. also disclose controlling the AGV to perform position adjustment according to the offset distance until a central position of the AGV corresponds to a central position of the target article (see at least [0030-0031], [0037-0041], [0051-0054], [0059-
	As per claims 2 and 23, D’Andrea et al. disclose determining the offset distance between the critical position of the AGV and the critical position of the target article comprises: scanning a pattern code of the target article through a camera, the pattern code of the target article disposed at the critical position of the target article, and the camera disposed at the critical position of the AGV (see at least [0040-0041], [0047-0048], [0051-0054]); and determining the offset distance according to a focal length of the camera, and a size of an image of the pattern code captured by the camera and an actual size of the pattern code (see at least [0065], and [0088-0092]).
	As per claims 4, and 25, D’Andrea et al. disclose controlling the AGV to perform position adjustment according to the offset distance until the central position of the AGV corresponds to the central position of the target article 
	As per claim 7, D’Andrea et al. disclose in the process of controlling the AGV to move the target article, generating an indication when the offset distance is greater than a third predetermined distance threshold, the third predetermined distance threshold being greater than a first predetermined distance threshold and
less than a second predetermined distance threshold (see at least [0030-0033], [0039-0041], [0050-0054], [0059-0061], [0065], and [0088-0092]).  D’Andrea et al. do not explicitly disclose generating an alarm when the offset distance is greater than a predetermined distance threshold.  However, this is just an engineering design choice to detect the misalignment between a critical position of the AGV 
	Claims 15, 17, 19, and 22, are terminal claims corresponding to method claims 1, 2, 4, and 7 above.  Therefore, they are rejected for the same rationales set forth as above.
5.	Claims 3, 18, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over D’Andrea et al. (US 2017/0022010 A1) in view of Peters et al.
(US 2017/0108874 A1).
	As per claims 3 and 24, D’Andrea et al. disclose determining the offset distance between the critical position of the AGV and the critical position of the target article comprises: scanning a pattern code of the target article through a camera, the pattern code of the target article disposed at the critical position of the 
pixel point size and a pixel point size of an image of the scanned pattern code, the predetermined pixel point size configured to describe a length corresponding to each pixel point in the image captured by the camera (see at least [0008-0016], [0094-0098], and [0106-0111]).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of D’Andrea et al. by combining determining the offset distance according to a focal length of the camera, a predetermined pixel point size and a pixel point size of an image of the scanned pattern code, the predetermined pixel point size configured to describe a length corresponding to each pixel point in the image captured by the camera for controlling an automated guided vehicle to navigate or to transport an article along designated space.
	Claim 18 is a terminal claim corresponding to method claim 3 above. Therefore, it is rejected for the same rationales set forth as above.
s 5-6, 20-21, and 26-27, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure;
	. Seaberg (4699565)
	. Ravnsborg et al. (4688981)
	. Gatilao (4130212)
	. Bender (4050599)
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALENA TRAN/Primary Examiner, Art Unit 3664